Motion Granted in Part and Continuing Abatement Order filed July 26, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00739-CV
                                    ____________

           KEN S. OGBONNIA d/b/a FIRST TEXAS ENERGY, Appellant

                                            V.

                        A T & T ADVERTISING, LP, Appellee


                 On Appeal from the County Civil Court at Law No. 2
                               Harris County, Texas
                           Trial Court Cause No. 988333


             CONTINUING ABATEMENT ORDER

       On April 17, 2012, this court ordered appellant to obtain counsel to represent the
appellant-corporation, First Texas Energy Corporation, on or before May 14, 2012. In
addition, the court ordered appellant to file a corrected brief that complies with the Texas
Rules of Appellate Procedure. On May 14, 2012, appellant requested an additional sixty
days to obtain counsel. The court granted the motion and abated the appeal for sixty days
until July 23, 2012.
       On July 23, 2012, appellant requested an additional sixty days in which to hire
counsel. Appellee filed a response in opposition to a third extension of time.

       The court GRANTS a FINAL extension of time for thirty days to file an amended
brief in compliance with the Texas Rules of Appellate Procedure. Appellant may proceed
pro se in his individual appeal, if he is unable to obtain counsel. NO FURTHER
EXTENSIONS WILL BE GRANTED. If an amended brief in compliance with the
rules is not filed by AUGUST 27, 2012, as ordered herein, the appeal will be dismissed.
See Tex. R. App. P. 42.3(c).

       The appeal remains ABATED, treated as a closed case, and removed from this
court=s active docket until August 27, 2012. The appeal will be reinstated on this court=s
active docket at that time, or when appellant’s amended brief is filed. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion.



                                           PER CURIAM




                                              2